Electronically Filed
                                                        Supreme Court
                                                        SCPW-14-0001103
                                                        14-OCT-2014
                                                        09:32 AM




                          SCPW-14-0001103


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                CHRISTOPHER GRINDLING, Petitioner,


                                vs.


THE HONORABLE JOSEPH CARDOZA, JUDGE OF THE CIRCUIT COURT OF THE

      SECOND CIRCUIT, STATE OF HAWAI'I, Respondent Judge,


                                and


                   STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Christopher


Grindling’s petition for a writ of mandamus, filed on September


5, 2014, the exhibit in support of petition, filed on September


19, 2014, and the record, it appears that Petitioner fails to


demonstrate that he has a clear and indisputable right to a


hearing on the seven filings he lists in the petition or that he


lacks alternative means to seek relief.      Petitioner, therefore,


is not entitled to the requested writ of mandamus.      See Kema v.

Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai'i, October 14, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson





                                2